Benvenga, J.
Motion for a temporary injunction is granted to the extent that the defendant will be required to furnish eight-hour doorman service which it concedes was furnished in the past. It is denied as premature insofar as it seeks to require the defendant to supply elevator operator service without prejudice to renewal if it appears that the defendant actually does discontinue such service. The motion is otherwise denied (Goldberg v. Grant, N. Y. L. J., Nov. 4, 1948, p. 1032, col. 6, mod. 274 App. Div. 993). The cause will be preferred and set at the head of the Ready Calendar of Special Term, Part III, for the 4th of April, 1949. Settle order.